DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response and amendment filed 2-28-2022 has been entered into the record.  Claims 1, 2, 7, 12,7, 22, 27, 29, 40, 41 and 44-56 pending.

Election/Restrictions
Applicant’s election of Group I and species of SEQ ID NO:3 and SEQ ID NO:9 as the antibody in the reply filed on 2-28-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement has been considered.  An initialed copy is enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 2, 7, 12,7, 22, 27, 29, 40, 41 and 44-56 are  rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is a new matter rejection.
The claims recite that either the VH or VL domain comprises an amino acid sequence with at least 95%,97% or 99% sequence identity to humanized sequence of SEQ ID NOs 2-6 and 8-12.  The specification and original claims fail to support these new limitations.  The original claims do not have any percent identity language at all.  The description of the specification solely mentions 95% sequence identity at paragraph [0080] reiterated below.

    PNG
    media_image1.png
    534
    785
    media_image1.png
    Greyscale

Here it is clear that the human variable framework that is chosen to replace the murine variable framework apart from the CDRs (emphasis added) have at least about 95%, about 100% sequence identity with the murine antibody variable region frame work.  As such application of the percent identity to SEQ ID NOS:2-6 and 8-12 is new matter as it (1) encompasses changes to the CDRs that are specifically excluded by the specification and (2) the comparison is not to the human variable domain framework regions, but to the murine variable framework regions.  Additionally, there is no description of 97% identity therein.
Percent identity is also recited at paragraph [0009] which recites:

    PNG
    media_image2.png
    755
    801
    media_image2.png
    Greyscale


Here the variability is compared to solely to the human framework regions of SEQ ID NOS 2-6 and 8-12.  The CDRs are invariant and must be the murine antibody monoclonal 2C7 antibody as set forth in SEQ ID NO:1 and 7 as described in Table 1, page 16 in bold.  The four murine framework regions are not bolded.  The human framework regions of SEQ ID NOS:2-6 and 8-12 are set forth in Tables 2 and 3.  As such, read in context, the CDRs must be conserved and the 4 human framework regions can have a percent identity.  Here, there is only described about 90% and about 99% to the human framework regions set forth in the sequences.  No conception by way of written description for changes to the CDRs of SEQ ID NO:1 and 7 and (2) no conception by way of written description for at least 95% or 97% identity is set forth therein.   For the foregoing reasons the amended claims recite new matter.  This issue is best resolved by Applicant’s pointing to the specification by page and line number where conception by way of written description can be found.

Claims 41 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims state in part that administration of the humanized antibody alone or in part protects the subject from a subsequent Neisseria gonorrhoeae infection.  It is well established in the art that antibodies have a specific half-life in vivo and specific pharmacodynamics.  The half-life of human IgG antibodies is from a few days to weeks depending upon isotype, amount of antibody and route of administration (intravenous, intramuscular, subcutaneous).  Where studied, the general pharmacodynamics of monoclonal antibodies where studied all indicate that they are eliminated with time by a variety of different mechanisms.  This practically means that the prophylactic protection or treatment of a disease is time limited, without additional action.  As the antibody levels decrease so does protection against diseases.  The specification teaches no modification of the humanized antibodies which would allow indefinite persistence in vivo, such that the administered antibody protects a subject from subsequent Neisseria infection at any time point in the future.  Robbie et al (Antimicrobial Agents and Chemotherapy 57(12):6147-6153, 2013) teach that prophylaxis for RSV with a humanized monoclonal antibody, monthly intramuscular administration throughout the virus season is necessary to maintain adequate serum concentrations.  The monthly administration is necessary as immunoglobulin G (IgG) monoclonal antibodies are subject to proteolytic degradation and elimination resulting in a serum half-life of approximately 20 days (see column 1, first full paragraph).  The pharmacokinetic parameters of the claimed antibodies have not been studied and as such, the ability of the humanized antibody to protect from infection at any indefinite time point in the future is not enabled.  Infection studies were not performed at various time post therapeutic dose of the humanized 2C7 variants.  The specification teaches that the humanized antibody promotes clearance of Nesseria gonorrhoeae bacteria, it does not protect against infection as the infection already happened.  Therefore, the specification does not teach persistence of the antibody at sufficient levels post therapeutic dose, to provide for the protection against future infection. Passive immunization does not provide for persistent levels of immunoglobulin to protect from future disease and such is recognized by the art. Moreover, passive protection does not protect from infection, it merely promotes the clearance of bacteria and the establishment of disease.  The specification does not provide any evidence that passive immunization to treat an infection with protection from subsequent infection anytime after initial treatment or provides for prophylaxis of disease at any subsequent time. 
In view of the sate of the art with respect to passive immunization, the absence of any working example of subsequent protection against disease or infection at a later time point, it would require undue experimentation to practice the invention as claimed.

Claims Free of Prior Art
The closest prior art is the combination of Gulati et al “Immunogenicity of Neisseria gonorrhoeae Lipooligosaccharide Epitope 2C7, Widely Expressed In Vivo with No Immunochemical Similarity to Human Glycosphingolipids” of record in view of WO 2017/023863 A1 to Research Institute at Nationwide Children's Hospital of record.
Gulati discloses monoclonal antibody 2C7  that binds the 2C7 epitope of Neisseria gonorrhoeae antigen (an antibody that binds the 2C7 epitope of Neisseria gonorrhoeae antigen; abstract), wherein the antibody mediates in vitro killing and phagocytosis by human polymorphonuclear leukocytes (wherein the antibody mediates in vitro killing and phagocytosis by human  polymorphonuclear leukocytes; abstract). Gulati does not disclose a humanized antibody, wherein the antibody comprises a variable heavy (VH) domain, a variable light (VL) domain, and a human Fc region.
Nationwide discloses antibodies to polypeptides from biofilm diseases (antibodies to polypeptides from biofilm diseases; abstract, paragraph [0177)), including Neisseria gonorrhoeae (including Neisseria gonorrhoeae; paragraph [0209]), wherein the antibodies include humanized antibodies comprising variable regions (wherein the antibodies include humanized antibodies comprising variable regions; paragraph [0275]) and a Fc region from a human antibody (and a Fe region from a human antibody; paragraph [0275)).
It would have been obvious to humanize the antibodies of Gulati for treatment of humans with N. gonorrhoeae infection.
The combination does not teach or suggest the particular human framework regions of the claims to arrive at the claimed variable heavy and variable light domains of a humanized antibody that binds N. gonorrhoeae 2C7 lipooligosaccharide epitope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645